DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/26/2018. Claims 1-20 are pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10-11 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8 and 13-14 of U.S. Patent No. 10,990,101. Although the claims at issue are not identical, they are not patentably distinct from each other because “modifying at least a starting point of the path for the current driving cycle based on the drifting error and the drifting correction factor, generating a modified path” of U.S. Patent Number 10,990,101 is equivalent to “modifying at least a starting point of the trajectory for the current driving cycle based on the first drifting error, generating a modified trajectory” of the instant application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US-2010/0228420-A1, hereinafter Lee).
Regarding claim 1, Lee discloses:
A computer-implemented method (paragraphs [0016-0017] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, lane change lane center control processor-32, brake/throttle/steering controller-34, and smart adaptive cruise control sub-system-36);
for operating an autonomous driving vehicle (paragraph [0019]);
with drifting error correction, the method comprising: (paragraphs [0021-0027]; FIG. 2, comparator-64; and FIG. 3, vehicle-80, desired path-84, and predicted path-86);
determining a lateral drifting error based on at least a current location of an autonomous driving vehicle (ADV) (paragraphs [0021-0031] and FIG. 2, comparator-64, path prediction processor-66, and vehicle state estimation processor-74);
segmenting the lateral drifting error (paragraph [0027], minimize the orientation and offset errors between the vehicles desired path and the predicted vehicle path);
into a first drifting error (paragraphs [0021-0027] and FIG. 2, comparator-64);
a second drifting error (paragraphs [0027-0031] and FIG. 2, path prediction processor-66, and vehicle state estimation processor-74);

planning by a planning module a trajectory for a current driving cycle to drive the ADV from the current location for a predetermined period of time (paragraphs [0031-0032] and FIG. 2, desired path generation processor-62, path prediction processor-66, and vehicle state estimation processor-74);
performing by the planning module a first drifting error correction on the trajectory by modifying at least a starting point of the trajectory for the current driving cycle (paragraphs [0027-0032]);
based on the first drifting error, generating a modified trajectory (paragraphs [0027-0032], offset error); 
controlling by a control module the ADV to drive according to the modified trajectory (paragraphs [0016-0017] and FIG. 1, lane change lane center control processor-32, brake/throttle/steering controller-34, smart adaptive cruise control sub-system-36, brake/throttle-38, and electric power steering (EPS) system-40); and 
including performing a second drifting error correction based on the second drifting error (paragraphs [0027-0032], orientation error).
Regarding claims 2, 11 and 18, Lee further discloses:
determining the current location of the ADV (paragraphs [0031-0032] and FIG. 2, vehicle-72, vehicle state estimation processor-74, and lane mark detection processor-76);
based on sensor data obtained from a plurality of sensors mounted on the ADV (paragraph [0014] and FIG. 1, vehicle system-10, forward vision camera-14, long range and short range radars-16, sensor fusion sub-system-18, and vehicle sensors-20);


calculating the lateral drifting error based on a difference between the current location and the expected location of the ADV (paragraphs [0021-0031]; FIG. 2, comparator-64, path prediction processor-66, and vehicle state estimation processor-74; and FIG. 3, vehicle-80, desired path-84, and predicted path-86).
Regarding claims 3, 12 and 19, Lee further discloses:
generating a steering control command (paragraphs [0016-0017] and FIG. 1, brake/throttle/steering controller-34, and electric power steering (EPS) system-40);
based on the second drifting error (paragraphs [0027-0032], orientation error);
from a reference point along the modified trajectory (paragraphs [0027-0032], offset error; and FIG. 3, vehicle-80, desired path-84, and predicted path-86);
modifying a heading direction of the ADV based on the steering control command (paragraphs [0016-0017] and FIG. 1, brake/throttle/steering controller-34, and electric power steering (EPS) system-40); and
such that the ADV moves according to the modified heading direction to compensate the second drifting error (paragraphs [0027-0032] and FIG. 3, vehicle-80, desired path-84, and predicted path-86).
Regarding claim 10, Lee further discloses:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor (paragraphs [0016-0017] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, lane change lane center control processor-32, brake/throttle/steering controller-34, and smart adaptive cruise control sub-system-36);

the operations comprising: (paragraphs [0021-0027]; FIG. 2, comparator-64; and FIG. 3, vehicle-80, desired path-84, and predicted path-86);
determining a lateral drifting error based on at least a current location of an autonomous driving vehicle (ADV) (paragraphs [0021-0031] and FIG. 2, comparator-64, path prediction processor-66, and vehicle state estimation processor-74);
segmenting the lateral drifting error (paragraph [0027], minimize the orientation and offset errors between the vehicles desired path and the predicted vehicle path);
into a first drifting error (paragraphs [0021-0027] and FIG. 2, comparator-64);
a second drifting error (paragraphs [0027-0031] and FIG. 2, path prediction processor-66, and vehicle state estimation processor-74);
using a predetermined segmentation algorithm (paragraph [0016] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, and lane change lane center control processor-32);
planning by a planning module a trajectory for a current driving cycle to drive the ADV from the current location for a predetermined period of time (paragraphs [0031-0032] and FIG. 2, desired path generation processor-62, path prediction processor-66, and vehicle state estimation processor-74);
performing by the planning module a first drifting error correction on the trajectory by modifying at least a starting point of the trajectory for the current driving cycle (paragraphs [0027-0032]);
based on the first drifting error, generating a modified trajectory (paragraphs [0027-0032], offset error); 

including performing a second drifting error correction based on the second drifting error (paragraphs [0027-0032], orientation error).
Regarding claim 17, Lee further discloses:
a processor (paragraphs [0016-0017] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, lane change lane center control processor-32, brake/throttle/steering controller-34, and smart adaptive cruise control sub-system-36);
a memory coupled to the processor to store instructions, which when executed by the processor (paragraphs [0016-0017] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, lane change lane center control processor-32, brake/throttle/steering controller-34, and smart adaptive cruise control sub-system-36);
cause the processor to perform operations (paragraph [0019]);
the operations including (paragraphs [0021-0027]; FIG. 2, comparator-64; and FIG. 3, vehicle-80, desired path-84, and predicted path-86);
determining a lateral drifting error based on at least a current location of an autonomous driving vehicle (ADV) (paragraphs [0021-0031] and FIG. 2, comparator-64, path prediction processor-66, and vehicle state estimation processor-74);
segmenting the lateral drifting error (paragraph [0027], minimize the orientation and offset errors between the vehicles desired path and the predicted vehicle path);
into a first drifting error (paragraphs [0021-0027] and FIG. 2, comparator-64);

using a predetermined segmentation algorithm (paragraph [0016] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, and lane change lane center control processor-32);
planning by a planning module a trajectory for a current driving cycle to drive the ADV from the current location for a predetermined period of time (paragraphs [0031-0032] and FIG. 2, desired path generation processor-62, path prediction processor-66, and vehicle state estimation processor-74);
performing by the planning module a first drifting error correction on the trajectory by modifying at least a starting point of the trajectory for the current driving cycle (paragraphs [0027-0032]);
based on the first drifting error, generating a modified trajectory (paragraphs [0027-0032], offset error); 
controlling by a control module the ADV to drive according to the modified trajectory (paragraphs [0016-0017] and FIG. 1, lane change lane center control processor-32, brake/throttle/steering controller-34, smart adaptive cruise control sub-system-36, brake/throttle-38, and electric power steering (EPS) system-40); and 
including performing a second drifting error correction based on the second drifting error (paragraphs [0027-0032], orientation error).

Allowable Subject Matter
Claims 4-9, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eade et al. (US-2012/0121161-A1) discloses a method for VSLAM optimization.
Ashton et al. (US-2014/0214265-A1) discloses a method for vehicle drift determination.
Chu et al. (US-2018/0164827-A1) discloses a method for autonomous vehicle path follower correction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667